Exhibit 10.49

FIRST AMENDMENT TO

LEASE AGREEMENT

THIS FIRSTAMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered as
of February 6, 2004 (the “Effective Date”) by and between ARE-5100/5110 CAMPUS
DRIVE, L.P., a Delaware limited partnership (“Landlord”) and GENAERA
CORPORATION, a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant have previously entered into that certain Lease Agreement
dated as of December 13, 2001 (the “Agreement”), whereby Tenant extended its
right to occupy the certain premises located at 5110 Campus Drive, Plymouth
Meeting, Pennsylvania, as more particularly described in the Agreement, beyond
the term of the “Prior Lease” (as such term is defined in the Agreement).

B. Landlord and Tenant now desire to amend the Agreement on and subject to the
terms and conditions set forth herein to confirm the “Term” of the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant agree as follows:

1. Term. The “Commencement Date” shall be December 1, 2001 and the “Term” shall
be the “Base Term” (as such terms are defined in the Agreement). The Agreement
shall therefore expire on November 30, 2007.

2. Miscellaneous

(a) This Amendment shall be construed under and in accordance with the laws of
the State where the real property is located.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, executors, administrators, legal
representatives, successors, and permitted assigns.

(c) Except as modified herein, the Agreement is hereby ratified and confirmed
and shall remain in full force and effect. In the event of a conflict between
the terms of this Amendment and the terms of the Agreement, the terms of this
Amendment shall prevail.

(d) The invalidity or unenforceability of any provision of this Amendment shall
in no way affect the validity or enforceability of any other provision hereof.

(e) The parties may execute this Amendment in one or more identical
counterparts, all of which when taken together will constitute one and the same
instrument.

[Signatures begin on following page]



--------------------------------------------------------------------------------

EXECUTED in multiple originals as of the Effective Date.

 

LANDLORD:

ARE-5100/5110 CAMPUS DRIVE, L.P., a

Delaware limited partnership

By:   AREE-HOLDINGS, L.P., a Delaware limited partnership, managing member   By:
  ARE-GP HOLDINGS QRS CORP., a Delaware corporation, general partner     By:  
/s/ Peter J. Nelson     Name:   Peter J. Nelson     Title:   Senior Vice
President and       Chief Financial Officer

[Signatures continued on following page]

 

-2-



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

TENANT:

GENAERA CORPORATION,

a Delaware corporation

By:   /s/ John A. Skolas Name:   John A. Skolas Title:   Senior Vice President  
Chief Financial Officer   and General Counsel

 

-3-